Balfour Beatty Infrastructure, Inc. v. Rummel Klepper & Kahl, LLP, No. 14, September
Term, 2016, Opinion by Adkins, J.

TORTS — DUTY — ECONOMIC LOSS DOCTRINE: In the absence of privity,
physical injury, or risk of physical injury, the economic loss doctrine bars parties from
bringing negligence claims for purely economic losses.

TORTS — DUTY — PRIVITY-EQUIVALENT INTIMATE NEXUS: The privity-
equivalent duty analysis of the intimate nexus test from Jacques v. First National Bank of
Maryland, 307 Md. 527 (1986), does not extend to design professionals on public
construction projects. Therefore, in the absence of privity, physical injury, or risk of
physical injury, a design professional cannot be held liable to a contractor on the same
government construction project for purely economic losses. Accordingly, a general
contractor’s professional negligence and negligent misrepresentation causes of action
against a government construction project’s engineer fail. Additionally, because we
decline to apply the privity-equivalent duty analysis in the public construction context, a
general contractor’s cause of action based on the Restatement (Second) of Torts § 552, a
privity equivalent, also fails.
Circuit Court for Baltimore City
Case No.: 24-C-14-000060
Argued: October 6, 2016


                                         IN THE COURT OF APPEALS

                                              OF MARYLAND



                                                   No. 14

                                            September Term, 2016



                                   BALFOUR BEATTY INFRASTRUCTURE, INC.

                                                     v.

                                       RUMMEL KLEPPER & KAHL, LLP




                                            Barbera, C.J.
                                            Greene
                                            Adkins
                                            McDonald
                                            Watts
                                            Getty
                                            Battaglia, Lynne A. (Senior Judge,
                                                   Specially Assigned),

                                                   JJ.



                                            Opinion by Adkins, J.



                                            Filed: February 21, 2017
       In this appeal we revisit the elusive economic loss doctrine, to decide whether to

extend a duty in tort to persons not in privity for the recovery of purely economic losses.

Petitioner, a general contractor who successfully bid for work on a City of Baltimore

construction project, argues that Respondent, the project’s design engineering firm, owes

it a tort duty of care because Respondent knew that Petitioner would rely on its designs in

bidding and constructing the project. We shall hold, that, in the absence of contractual

privity, physical injury, or risk of physical injury, design professionals in large government

construction projects do not owe a tort duty to those who bid for and contract with a

government entity.

                        FACTS AND LEGAL PROCEEDINGS

       The City of Baltimore (“City”) contracted with Rummel Klepper & Kahl, LLP

(“Engineer”) to design upgrades to the Patapsco Wastewater Treatment Plant. Under the

contract, Engineer was tasked with designing the plans for two interrelated projects,

Sanitary Contract 852R (“SC 852R”) and Sanitary Contract 845R (“the companion

project”).1 According to Balfour Beatty Infrastructure, Inc.’s (“Contractor”) complaint,

Engineer’s responsibilities under the contract included:

               Developing the design for SC 852R and its companion
                project;
               Developing drawings and specifications for prospective
                contractors to use when submitting bids and for the
                successful contractor to use for construction;

       1
        The full names of these projects, as alleged in Balfour Beatty Infrastructure, Inc.’s
(“Contractor”) complaint, are “SC 845R - Nitrification Filters and Related Work for the
Enhanced Nutrient Removal Facilities at Patapsco Wastewater Treatment Plant” and “SC
852R - Denitrification and Related Work for the Enhanced Nutrient Removal Facilities at
Patapsco Wastewater Treatment Plant.”
               Developing construction timetables for the projects;
               Providing responses to questions from prospective bidders
                regarding the design of the projects;
               Evaluating and commenting on contractors’ bids;
               Evaluating and approving submissions from the successful
                contractor during construction;
               Inspecting the successful contractor’s work during
                construction to ensure conformance with Engineer’s
                design; and
               Evaluating and accepting the successful contractor’s work
                and certifying the work to the City.

       The City opened both projects up to bids through its competitive bidding process.2

Contractors that submitted bids had to be prequalified as being able to complete the work

required by the designs. Contractor3 was the successful bidder for SC 852R.4 Under its

contract with the City, Contractor agreed to construct 34 denitrification filter cells (“DNF

cells”), which are concrete tubs that hold untreated wastewater, next to the existing

wastewater treatment facility. Contractor was also to construct “pipes and pipe support

systems” for SC 852R. During construction, Contractor encountered leaking and other

problems, which resulted in delays and cost overruns.



       The City of Baltimore (“City”) solicited bids for SC 852R before SC 845R (“the
       2

companion project”) even though both projects were to be completed around the same time.
       3
          Fru-Con Construction Corporation (“Fru-Con”), Contractor’s predecessor in
interest, was prequalified to submit a bid for SC 852R. In 2009, Fru-Con secured the
contract for the construction of SC 852R. The City then permitted Fru-Con to assign its
agreement to Fru-Con Construction, LLC (“Fru-Con LLC”). Contractor later acquired all
of the membership interests in Fru-Con LLC. In 2014, Contractor ultimately “fully
absorbed” Fru-Con LLC as one of its divisions.
       4
        Engineer claimed that Contractor secured contracts for the construction of both SC
852R and the companion project, but “[f]or reasons only known to the pleader,” Contractor
“has declined to allege that it holds the contracts with the City for both of the projects.”

                                             2
       In 2014, Contractor filed a complaint against Engineer in the Circuit Court for

Baltimore City seeking to recover its financial losses.         According to Contractor’s

complaint, Engineer designed the DNF cells using expansion and contraction joints that

were meant to accommodate changes in water pressure in the cells. On completion, the

water retention ability of the DNF cells was tested. The testing revealed leaks due to cracks

in the expansion joints. Contractor averred that it constructed the DNF cells according to

Engineer’s design, and any leaking from the expansion joints was a “direct result of

deficiencies in [Engineer’s] design.” It alleged “substantial additional costs, expenses and

time to remediate the leaks.” Contractor also claimed that Engineer’s “design of the pipe

support system was defective,” which caused it to suffer additional financial losses and

delays.

       Finally, Contractor averred that Engineer failed to timely complete the design for

SC 852R’s companion project, which “hindered and delayed” Contractor’s construction of

SC 852R. Engineer also allegedly failed to warn SC 852R’s prospective bidders of the

delayed completion of the companion project’s design and established an unreasonable

time line for the completion of SC 852R, which Contractor relied on when submitting its

bid. As a result, Contractor claimed, it “incurred significant cost, expense and time for

which [Engineer] is responsible.”

       In its three-count complaint against Engineer, Contractor brought a professional

negligence claim, a negligent misrepresentation claim, and a cause of action based on

Restatement (Second) of Torts § 552. As to the professional negligence claim, Contractor

alleged that an “intimate nexus” and “contractual privity equivalent” existed between it and


                                             3
Engineer, and that Engineer owed it a duty of reasonable care “exercised by similarly

situated design professionals.” Contractor further alleged that it was a foreseeable party

who “would utilize and directly rely upon [Engineer’s] professional services including, but

not limited to, the preliminary and final design of [SC 852R].”

       In its negligent misrepresentation claim, Contractor asserted that because Engineer

designed the interrelated projects, it was aware that any delay in the design of the

companion project would impact SC 852R. Contractor also claimed that Engineer intended

prospective bidders like Contractor to rely on the time line it had developed for SC 852R

when submitting bids for the project, and an intimate nexus and privity equivalent existed

between it and Engineer, establishing a duty. In Contractor’s words, Engineer owed it “a

duty to fairly and accurately describe the contract duration for [SC 852R] as well as the

status of the [companion project’s] design.” In addition, Contractor alleged, Engineer

knew that the companion project’s design was not sufficiently complete to allow for timely

completion of SC 852R. Therefore, Contractor claimed, Engineer had a duty to advise

prospective bidders, including Contractor, that SC 852R could not be completed within the

time frame it had established. Finally, in its Restatement (Second) of Torts § 552 cause of

action, Contractor alleged that Engineer provided designs, plans, and specifications for the

construction of SC 852R, which contained deficiencies, and knew or should have known

that Contractor would rely on those documents, causing it damages.

       Engineer filed a motion to dismiss for failure to state a claim. In its motion,

Engineer argued that without privity between the parties, no legally cognizable tort duty

ran from Engineer to Contractor that would permit recovery of purely economic losses.


                                             4
Engineer also argued that the intimate nexus test and Restatement (Second) of Torts § 552

concepts of extra-contractual duty do not apply to design professionals and, even if they

did, Contractor failed to allege facts satisfying these tests.

       The Circuit Court granted Engineer’s motion to dismiss due to lack of privity

between Contractor and Engineer. Contractor appealed. The Court of Special Appeals

affirmed the dismissal of Contractor’s complaint based on lack of privity. Balfour Beatty

Infrastructure, Inc. v. Rummel Klepper & Kahl, LLP, 226 Md. App. 420 (2016). It held

that the economic loss doctrine barred Contractor’s negligence and negligent

misrepresentation claims, and that privity equivalent concepts of extra-contractual duty did

not apply in Contractor’s case. Id. at 445, 452–53, 459–60.

       We granted Contractor’s Petition for Writ of Certiorari to consider the following

questions:

              1. Does the economic loss doctrine bar a general contractor’s
                 professional negligence claim against a design professional
                 on a government construction project under the privity-
                 equivalent analysis of the intimate nexus test?

              2. Does the economic loss doctrine bar a general contractor’s
                 action for negligent misrepresentation against a design
                 professional on a government construction project?

              3. Does the economic loss doctrine bar a general contractor’s
                 action under the Restatement (Second) of Torts § 552
                 against a design professional on a government construction
                 project?5

       5
         We have edited, rephrased, and reordered the questions presented in Contractor’s
Petition for Writ of Certiorari:

              1. Did the [Court of Special Appeals] err by applying the
                 economic loss doctrine to a limited class of professionals–

                                               5
      Because we answer yes to all three questions and decline to apply the privity-

equivalent component of the intimate nexus test, we shall affirm the judgment of the Court

of Special Appeals.

                              STANDARD OF REVIEW

      We review a trial court’s grant of a motion to dismiss to determine whether it was

legally correct. Kiriakos v. Phillips, 448 Md. 440, 454 (2016) (citation omitted). In

conducting this review, we assume that the facts and allegations in the complaint, and any

inferences that may be drawn from them, are true and view them in a light most favorable

to the non-moving party. Rounds v. Md.-Nat’l Capital Park & Planning Comm’n, 441 Md.

621, 636 (2015) (citation omitted). The Court does not, however, accept conclusory


                 designers in government contracts–to shield an engineer
                 from liability to a contractor when the engineer knows that
                 its services will be relied upon to the contractor’s detriment
                 if the engineer’s services are negligently performed; i.e.,
                 [do] the intimate nexus and privity equivalent “tests” apply
                 to an action by a contractor against an engineer?

             2. Does the economic loss doctrine bar a government
                contractor’s action under the Restatement (Second) of Torts
                § 552 against an engineer who negligently supplied
                information when all other elements are met and when
                other professional providers of information are not so
                protected?

             3. Does the economic loss doctrine bar a government
                contractor’s action for negligent misrepresentation against
                an engineer when the engineer: (a) intended the contractor
                to rely upon the representations (i.e., [its] design); (b) knew
                that the contractor would rely upon the design; and, (c)
                knew that the contractor would be harmed if the design was
                negligently performed?

                                             6
allegations and assertions containing insufficient facts as true. State Ctr., LLC v. Lexington

Charles Ltd. P’ship, 438 Md. 451, 497 (2014) (citation omitted). We only consider the

well-pleaded facts to determine whether the complaint states a cause of action for which

relief may be granted. Id.

                                       DISCUSSION

       Contractor’s overarching contention is that the economic loss doctrine6 does not

apply to its claims of professional negligence, Restatement (Second) of Torts § 552, and

negligent misrepresentation because it only applies in products liability cases. Instead,

Contractor avers, the intimate nexus test applies to its claims, and the allegations in its

complaint satisfy the test. Therefore, Contractor asserts, Engineer owes it a duty of care

and may be held liable in tort for the economic losses it has incurred.

       Engineer urges us to apply the economic loss doctrine, which is a principle courts

have used to limit the expansion of tort liability absent privity. Engineer avers that under

this doctrine there is no liability without privity when a plaintiff has suffered only economic

loss without physical injury or risk thereof.

                                  Professional Negligence

       Contractor contends that Engineer is liable for damages it sustained under a

negligence theory. Contractor asserts that Engineer owed it a duty of care, and Engineer

breached that duty when it failed to: (1) properly design DNF cells and a pipe support

system for the SC 852R project; (2) establish a reasonable timetable for the SC 852R


       6
         The economic loss doctrine is also referred to as the “economic loss rule.” We
will use “economic loss doctrine” throughout this opinion for consistency.

                                                7
project; (3) timely design the companion project; and (4) inform Contractor that completion

of the companion project’s design was delayed. Contractor avers that the allegations

contained in its complaint establish a privity-equivalent intimate nexus between it and

Engineer.7 Therefore, Contractor contends, Engineer owed it a tort duty.

       To establish a negligence claim, a plaintiff must allege facts showing that: (1) the

defendant owes the plaintiff a duty of care; (2) the defendant breached that duty; (3) the

plaintiff sustained an injury or loss; and (4) the defendant’s breach of the duty was the

proximate cause of the plaintiff’s injury. 100 Inv. Ltd. P’ship v. Columbia Town Ctr. Title

Co., 430 Md. 197, 213 (2013) (citation omitted). In a negligence claim against a provider

of professional services, the professional is held to the standard of care of his or her

profession. See Schultz v. Bank of Am., N.A., 413 Md. 15, 28–29 (2010). But without a

duty of care, there is no liability in negligence. Walpert, Smullian & Blumenthal, P.A. v.

Katz, 361 Md. 645, 655 (2000) (citations omitted).

       Maryland defines “duty” as “an obligation to which the law will give effect and

recognition to conform to a particular standard of conduct toward another.” Jacques v.

First Nat’l Bank of Md., 307 Md. 527, 532 (1986) (quoting J. Dooley, Modern Tort

Law § 3.03, at 18–19 (1982, 1985 Cum. Supp.)). As Professors Prosser and Keeton have

explained, duty is “an expression of the sum total of those considerations of policy which

lead the law to say that the plaintiff is entitled to protection.” W. Page Keeton et al., Prosser

and Keeton on the Law of Torts § 53, at 358 (5th ed. 1984). “To determine whether a tort



       7
           Contractor concedes that it does not have a contract with Engineer.

                                               8
duty exists in a particular context, we examine: (1) ‘the nature of the harm likely to result

from a failure to exercise due care,’ and (2) ‘the relationship that exists between the

parties.’” 100 Inv. Ltd. P’ship, 430 Md. at 213–14 (quoting Jacques, 307 Md. at 534).

                   Privity, Tort Duty, and the Economic Loss Doctrine

       The economic loss doctrine represents a judicial refusal to extend tort liability to

negligence that causes purely economic harm in the absence of privity, physical injury, or

risk of physical injury.8 See Seely v. White Motor Co., 403 P.2d 145, 150–51 (Cal. 1965);

E. River S.S. Corp. v. Transamerica Delaval, Inc., 476 U.S. 858, 870–71 (1986) (applying

the economic loss doctrine “to maintain a realistic limitation on damages”); Lloyd v. Gen.

Motors Corp., 397 Md. 108, 128–29 (2007); 3 Dan B. Dobbs, Paul T. Hayden & Ellen M.

Bublick, The Law of Torts § 607, at 462 (2d ed. 2011). Courts imposed this limitation on

the recovery of purely economic losses in response to the elimination of the privity

requirement in tort law.9 See Seely, 403 P.2d at 150–51. In Maryland, the economic loss


       8
         Before the rise of negligence in the early twentieth century, courts typically
required privity of contract to find a tort duty, even in cases of physical injury. This rule
originated from the 1842 English case, Winterbottom v. Wright, 152 Eng. Rep. 402 (1842).
In Winterbottom, the Court of the Exchequer ruled that the driver of a stagecoach who was
injured when its wheel collapsed had no cause of action against the defendant who had
been hired to maintain the coach because there was no privity of contract between them.
Although the court only held that there was no breach of contract action, courts interpreting
the case took it to mean that a tort action was also precluded. See W. Page Keeton et al.,
Prosser and Keeton on the Law of Torts § 104A, at 668 (5th ed. 1984); Council of Co-
Owners Atlantis Condo., Inc. v. Whiting-Turner Contracting Co., 308 Md. 18, 27 n.3
(1986).
       9
         The origin of the economic loss doctrine in its modern form is typically traced to
Seely v. White Motor Company, 403 P.2d 145 (Cal. 1965) (Traynor, C.J.), a products
liability case. 5 Philip L. Bruner & Patrick J. O’Connor, Jr., Bruner & O’Connor
Construction Law § 17:89 (2002). In Seely, David Seely purchased a truck manufactured

                                             9
doctrine bars recovery when the parties are not in privity with one another or the alleged

negligent conduct did not result in physical injury or risk of severe physical injury or death.

Lloyd, 397 Md. at 128–29; see also Morris v. Osmose Wood Preserving, 340 Md. 519,

531–32 (1995); U.S. Gypsum Co. v. Mayor & City Council of Balt., 336 Md. 145, 156

(1994); A.J. Decoster Co. v. Westinghouse Elec. Corp., 333 Md. 245, 251 (1994); Council

of Co-Owners Atlantis Condo., Inc. v. Whiting-Turner Contracting Co., 308 Md. 18, 22

(1986).

       We discussed the evolution of tort law and the economic loss doctrine in the

construction context in Whiting-Turner. In that case, condominium owners brought a

negligence suit against the general contractor and architect who constructed their

condominiums, alleging that defectively constructed electrical ductwork had created a fire

hazard, rendering the units uninhabitable.10 We recognized that




by White Motor Company from Southern Truck Sales for his heavy-load hauling business.
Right after purchase, Seely noticed that the truck “bounced violently.” Seely, 403 P.2d at
147. Ultimately the brakes on the truck failed and the truck flipped over, but Seely did not
sustain any injuries. Seely then sued Southern and White for damages to repair the truck,
lost profits, and the money he had paid toward the purchase price. Id. at 147–48.

        The California Supreme Court held that Seely could recover damages for lost profits
and money paid toward the purchase price of the truck on a warranty theory of liability.
Id. at 148. In so holding, the court rejected a strict products liability theory of recovery
because consumers do not typically communicate their economic expectations to
manufacturers and manufacturers cannot use disclaimers to limit their liability. Id. at 150.
If this were the case, the court reasoned, the manufacturer “would be liable for damages of
unknown and unlimited scope.” Id. at 150–51. Thus, absent an agreement, the
manufacturer should not be held liable for losses that were purely economic. Id. at 151.
       10
         The owners did not allege that the ductwork was negligently designed. Whiting-
Turner, 308 Md. at 22–23.

                                              10
              privity is not an absolute prerequisite to the existence of a tort
              duty in this type of case, and that the duty of builders and
              architects to use due care in the design, inspection, and
              construction of a building extends to those persons foreseeably
              subjected to the risk of personal injury because of a latent and
              unreasonably dangerous condition resulting from that
              negligence.

Whiting-Turner, 308 Md. at 22. Therefore, we concluded, the condominium owners could

recover the reasonable cost of fixing the defective ductwork even without privity or actual

physical harm. Id. at 35.

       In reaching its holding, the Whiting-Turner Court discussed the traditional

requirement of privity in construction cases and the erosion of that requirement:

                     In its early development, the law relating to builders and
              architects generally held that their duty did not extend to those
              with whom they had no contractual privity. Gradually,
              however, exceptions to the general rule of nonliability were
              judicially recognized. Actions in negligence were permitted,
              for example, where the contractor had practiced fraud or deceit
              or had deliberately concealed defects in the work; where
              construction created a condition that was imminently or
              inherently dangerous; or where the contractor created a
              nuisance per se.

Id. at 24–25 (footnote omitted). Examining the gradual progression of tort law, the Court

relied on Professors Harper, James, and Gray for their acknowledgment that in building

and construction work “[t]he modern tendency has been to measure the scope of duty here

by the same broad principles of negligence as are generally applied in the field of accidental

injuries.” Id. at 26 (quoting 3 F. Harper, F. James & O. Gray, The Law of Torts § 18.5, at

708–10 (2d ed. 1986)). The Court concluded, “[T]he rule of nonliability . . . has now

evolved into a general rule of liability where the result of negligence is the creation of a



                                             11
dangerous condition.” Id. at 27 (emphasis added). To explain this duty, it used the words

of Professors Prosser and Keeton:

                      [T]he contractor is liable to all those who may
              foreseeably be injured by the structure, not only when he fails
              to disclose dangerous conditions known to him, but also when
              the work is negligently done. This applies not only to
              contractors doing original work, but also to those who make
              repairs, or install parts, as well as supervising architects and
              engineers. There may be liability for negligent design, as well
              as for negligent construction.

Id. at 27–28 (emphasis in original) (quoting W. Page Keeton et al., Prosser and Keeton on

the Law of Torts § 104A, at 723 (5th ed. 1984)). Therefore, the recovery of economic

losses for the repair or remedy of defective conditions was permitted, provided it was

necessary to prevent physical injury. In other words, the prospect of physical injury was

sufficient to warrant imposing a tort duty in the absence of privity.

                                  The Intimate Nexus Test

       In cases where there were no safety concerns and the risk was purely economic, as

in this case, the privity requirement did not erode so quickly or so far. Instead, in such

cases we have refrained from finding a tort duty absent privity or its equivalent—i.e., an

“intimate nexus.”11 Jacques, 307 Md. at 537; Walpert, 361 Md. at 681; see also 100 Inv.

Ltd. P’ship, 430 Md. at 219.        Put differently, the intimate nexus test requires the

relationship between the parties to be sufficiently close—or intimate—to support finding a


       11
           The test’s name originates from the oft-quoted Judge Cardozo opinion,
Ultramares Corporation v. Touche, 174 N.E. 441 (N.Y. 1931), in which he discussed the
“intimacy of the resulting nexus” that “was so close as to approach that of privity, if not
completely one with it” such that the relationship between the parties would warrant
finding a duty. Id. at 445–46.

                                             12
tort duty. Jacques, 307 Md. at 535. In these cases, if an intimate nexus was established, a

duty of care was owed, and the defendant could be held liable to the plaintiff for pecuniary

losses. Id. at 534.

       In Jacques—where we adopted the intimate nexus test—the Court ruled that a bank

owed its customers a duty of reasonable care in processing a home loan application. In

reaching its holding, the Court discussed two leading cases from the Court of Appeals of

New York—Glanzer v. Shepard, 135 N.E. 275 (N.Y. 1922), and Ultramares Corporation

v. Touche, 174 N.E. 441 (N.Y. 1931)—to determine whether an intimate nexus existed

between the parties and, consequently, a duty of care was owed. Jacques, 307 Md. at 535–

36. In Glanzer, the court permitted a bean purchaser to recover purely economic losses in

tort from a public bean weigher even though the weigher’s contract was with the bean

seller. Glanzer held that the weigher owed a duty in tort to the purchaser because the sale

of the beans was the end goal of the transaction, and, as a public weigher, in undertaking

to weigh the beans he assumed a duty to do so with reasonable care. Glanzer, 135 N.E. at

276–77. In discussing Glanzer, the Jacques Court emphasized the nature of the contractual

relationship between the seller and the weigher and that the weigher held itself out as

“skilled and careful in its calling.” Jacques, 307 Md. at 535–36 (citing Glanzer, 135 N.E.

at 276).

       In Ultramares, on the other hand, the same court declined to impose a tort duty of

care running from accountants to recipients of their audit reports for alleged negligent

misrepresentations in the reports. The Ultramares court reasoned that if it imposed a duty,

a “thoughtless slip or blunder . . . may expose accountants to a liability in an indeterminate


                                             13
amount for an indeterminate time to an indeterminate class.” Ultramares, 174 N.E. at 444.

Distinguishing Glanzer, the Ultramares court reasoned that the “intimacy of the resulting

nexus” between the weigher and the purchaser “was so close as to approach that of privity,

if not [be] completely one with it,” which warranted finding a tort duty. Id. at 445–46. The

court found that the accountants in Ultramares, by contrast, did not have such a relationship

with the recipients of their audit reports. Id. at 446. The Jacques Court emphasized that

even though the accountants were generally on notice that nonclients might rely on their

audit reports, the relationship between them and the nonclients was not close enough to

support finding an intimate nexus—and corresponding tort duty—like in Glanzer.

Jacques, 307 Md. at 536.

       The Jacques Court concluded:

                      As the magnitude of the risk increases, the requirement
              of privity is relaxed—thus justifying the imposition of a duty
              in favor of a large class of persons where the risk is of death or
              personal injury. Conversely, as the magnitude of the risk
              decreases, a closer relationship between the parties must be
              shown to support a tort duty. Therefore, if the risk created by
              negligent conduct is no greater than one of economic loss,
              generally no tort duty will be found absent a showing of privity
              or its equivalent.

Id. at 537.

       Relying on Glanzer and Ultramares, the Jacques Court “examin[ed] carefully the

relationship that existed between these parties” because “the harm likely to result from

negligent processing of a loan application is limited to economic loss.” Id. at 535. The

Court found that the relationship between the parties amounted to a contract because the

bank agreed to process the customers’ loan application and “lock in” a specific interest rate


                                             14
in exchange for a processing fee. Id. at 537–38. This contract, the Court reasoned, included

an implied promise by the bank to use reasonable care in processing the application. Id. at

540. The Court also considered the customers’ reliance on the bank and found that they

were “particularly vulnerable and dependent on the [b]ank’s exercise of due care” because

the bank was aware of the restrictive financing provisions in the customers’ contract for

sale, which required them to settle with whatever loan they could obtain at the agreed rate

of interest. Id. at 540–41. Therefore, we held that the bank owed the customers a duty in

tort.

        Based on Judge Cardozo’s description of the defendants’ professions as a “public

calling” in Glanzer and Ultramares, the Jacques Court also found relevant “the nature of

the business of the party upon whom the burden is sought to be imposed.” Id. at 541. The

Court emphasized the “public nature” of the bank. Id. at 542. It reasoned that the banking

industry is “affected with the public interest” and banks and their officers have been “held

to a high degree of integrity and responsiveness to their public calling,” which also

supported finding a tort duty. Id.

        Fourteen years later, in Walpert, an accountant liability case, we adopted the three-

part test from Credit Alliance Corporation v. Arthur Andersen & Co., 483 N.E.2d 110

(N.Y. 1985), as one way to establish an intimate nexus between parties. Walpert, 361 Md.

at 674. The Credit Alliance/Walpert test requires the plaintiff to show: (1) the accountants

were aware that their financial reports were to be used for a particular purpose; (2) a known

party was intended to rely on the reports; and (3) conduct linking the accountants to the

party that demonstrates the accountants’ understanding of the party’s reliance. Id. In


                                             15
adopting the test, we noted that the reason for requiring privity or its equivalent to impose

tort liability is “to limit the defendant’s risk exposure to an actually foreseeable extent, thus

permitting a defendant to control the risk to which the defendant is exposed.” Id. at 671.

After examining duty analyses from other jurisdictions, the Court concluded that the Credit

Alliance test most closely reflected Maryland’s policy concerns because it would “limit[ ]

the unpredictable and unlimited nature of economic damages.” Id. at 675.

       Initially, the Credit Alliance/Walpert test applied only to accountants, but we have

since applied it to title examiners. See 100 Inv. Ltd. P’ship, 430 Md. at 222. But Walpert

is the only case in which we have used the test to find an intimate nexus between an

individual and a third party not in privity.12 361 Md. at 693–94.

       We have, however, considered whether there was an intimate nexus between parties

without applying the Credit Alliance/Walpert test. We found that the parties’ relationship

lacked an intimate nexus in the following cases: Blondell v. Littlepage, 413 Md. 96 (2010)

(no tort duty owed by one attorney to another in joint representation); Remsburg v.

Montgomery, 376 Md. 568 (2003) (leader of a hunting party owed property owners no duty

of care); Jones v. Hyatt Ins. Agency, Inc., 356 Md. 639 (1999) (insurance agent who failed



       12
         In the only other case that applied all three of the test’s criteria and found an
intimate nexus, 100 Investment Limited Partnership v. Columbia Town Center Title Co.,
430 Md. 197 (2013), the parties were in direct privity. Id. at 223.

        We did, however, find a privity-equivalent intimate nexus between the third-party
drawer of a check and a depositary bank in Chicago Title Insurance Co. v. Allfirst Bank,
394 Md. 270 (2006). But, as we will discuss, infra, in Chicago Title we only examined the
third element of Credit Alliance/Walpert test—linking conduct showing understanding of
a party’s reliance. Id. at 299.

                                               16
to obtain insurance not liable to accident victim); Noble v. Bruce, 349 Md. 730 (1998)

(attorney not liable to non-client beneficiaries of a will); Erie Ins. Co. v. Chops, 322 Md.

79 (1991) (insurer’s failure to comply with statutory duty to report lapse in motorist’s

coverage to the Motor Vehicle Administration did not render it liable to accident victims).

       In other situations, we considered the relationship between the parties sufficient to

establish an intimate nexus. Weisman v. Connors, 312 Md. 428 (1988), involved an

employee who sued his employer for alleged negligent misrepresentations made during

pre-employment negotiations—at two in-person meetings and in several phone

conversations the employer had made certain promises to induce him to leave his previous

employer. Id. at 432–33. Because the employer’s objective was to “sell” the employee on

the idea of leaving his current employer during “face-to-face precontractual discussions,”

we held that a jury could find that there was an intimate nexus between the parties. Id. at

448–49. In reaching this conclusion, we reasoned that the employee “had a great stake in

receiving accurate information” and the employer “had to realize that negligence on his

part in conveying such information could result in considerable economic harm to [the

employee].” Id. at 449. Because their relationship “more closely resemble[d] the intimacy

of the Glanzer parties than the remoteness of the Ultramares relationship,” the jury could

find a tort duty. Id. Similar negligent misrepresentations in “intensive communications”

regarding employment were the basis for liability in Griesi v. Atlantic General Hospital

Corporation, 360 Md. 1 (2000).13 Weisman and Griesi illustrate that we consider the


       13
         The hospital’s CEO had extended a job offer to a physical therapist, which he
accepted. Griesi v. Atl. Gen. Hosp. Corp., 360 Md. 1, 6 (2000). But when he appeared at

                                            17
closeness of the relationship between the parties—especially one party’s reliance on the

other party’s exercise of due care—when determining whether there is an intimate nexus

that would support finding a duty of care.

       In Chicago Title Insurance Co. v. Allfirst Bank, 394 Md. 270 (2006), we found a

privity-equivalent intimate nexus between the third-party drawer of a check and a

depositary bank. Without citing the Credit Alliance/Walpert test, we used one of its criteria

in our analysis—linking conduct.14 Id. at 299. The check at issue was made payable to the

depositary bank (not the bearer) for the purpose of paying off a customer’s mortgage loan

as part of a refinancing. Id. at 278. Instead of applying the funds to the outstanding

balance, the depositary bank credited the customer’s personal, non-mortgage account. Id.

When the customer then defaulted on his loan, the drawer—the title company that

conducted the settlement—learned that the funds had been misapplied and the original




the hospital on his start date, he was told that the hospital used outside contractors for its
physical therapy services and, consequently, no position was available for him. Id. at 7–8.
We concluded that “intensive communications,” including an in-person interview, several
telephone conversations, and oral and written job offers communicating a starting date and
salary, established an intimate nexus. Id. at 16. In our analysis, we “weigh[ed] heavily”
that the hospital “had exclusive control” of material information the physical therapist
needed to understand the situation, but never disclosed this information. Id. at 17. We also
found important the physical therapist’s reliance on the CEO’s “positive and unequivocal
representations of an employment opportunity” and his “authority, or apparent authority,”
to make a job offer. Id.
       14
          Although Chicago Title did not address why the other elements of the Credit
Alliance/Walpert test did not apply, those elements require the dissemination of reports or
other information. See Walpert, Smullian & Blumenthal, P.A. v. Katz, 361 Md. 645, 674
(2000). Chicago Title involved a bank that deposited a check into a customer’s account
even though it was not made out to him; no reports or information were disseminated.
Therefore, it was not necessary to consider those elements.

                                             18
mortgage had never been released. Id. at 279. In finding an intimate nexus, we reasoned

that the depositary bank had already received one check from the drawer and a payoff

request from the new lender. Id. at 298–99. Thus, the bank knew, or should have known,

that the title company expected the proceeds of the check to pay off the loan. Id. As a

result, we held that the depositary bank had a duty to the title company to exercise due care

in handling its check. Id. at 300.

       These cases illustrate that regardless of whether we apply the Credit

Alliance/Walpert test, our privity-equivalent analysis in economic loss cases looks for

linking conduct—enough to show the defendant knew or should have known of the

plaintiff’s reliance. This means, of course, that context is critical. Blondell, 413 Md. at

122 (quoting Dan B. Dobbs, The Law of Torts § 229 (2000)) (“Relationship of the parties

is so pervasively important in determining existence and measure of duty that it often goes

unmentioned.”). We have yet to apply the Credit Alliance/Walpert test or the privity-

equivalent analysis in the public construction context and, as discussed below, Engineer

argues that there are many reasons why we should not do so.

      The Construction Industry and the Privity-Equivalent Intimate Nexus Analysis

       First, Engineer avers, the Credit Alliance/Walpert criteria only apply to accountants.

Second, Engineer argues that in the construction industry parties “must be able to rely on

the objective expression of their bargains,” which involves a network of contracts detailing

liability between the parties involved in the project. Without a contract, Engineer contends,

the economic loss doctrine bars Contractor’s claims. Contractor, on the other hand, asserts




                                             19
that its lack of a contract with Engineer is precisely why we should permit it to bring a

negligence claim under the intimate nexus test.

       Jurisdictions are split over whether to apply the economic loss doctrine in the

construction context.15 See A. Holt Gwyn, Tort Damages, in Construction Damages and

Remedies 207, 212 (W. Alexander Mosley ed., 2d ed. 2013); LAN/STV v. Martin K. Eby

Const. Co., 435 S.W.3d 234, 249 (Tex. 2014) (“[T]he courts are fairly evenly divided over

whether to apply the economic loss rule in [design professional liability to third party]

situation[s].” (footnote omitted)).    A number of states support Engineer’s position,

applying the economic loss doctrine to parties in the construction industry to bar tort claims

for purely economic losses and limit parties to contractual remedies. See BRW, Inc. v.

Dufficy & Sons, Inc., 99 P.3d 66, 74, 75 (Colo. 2004) (economic loss doctrine barred

subcontractor’s negligence and negligent misrepresentation claims against engineering

firm and inspector); Indianapolis-Marion Cty. Pub. Library v. Charlier Clark & Linard,


       15
         In the construction context, case law on the economic loss doctrine is conflicting,
confusing, and varies widely from jurisdiction to jurisdiction. See A. Holt Gwyn, Tort
Damages, in Construction Damages and Remedies 207, 212 (W. Alexander Mosley ed.,
2d ed. 2013). As one legal scholar remarked,

                      It is in the context of construction design professional
              services that the application of the economic loss [doctrine] is
              most difficult to reconcile. No analytical theme predominates.
              It is almost as if someone had written the words “privity,”
              “special      relationship,”    “foreseeability,”   “supervising
              architect,” “no duty,” and “covered by another contract” on the
              six sides of a die, and then passed the die to appellate
              judiciaries of various states to roll. The only constant is that
              economic damages are the subject of the claim.

A. Holt Gwyn, The Economic Loss Rule, in Construction Damages and Remedies 267, 293.

                                             20
P.C., 929 N.E.2d 722, 740 (Ind. 2010) (economic loss doctrine precluded negligence

claims by an owner against parties connected to it through “a network or chain of

contracts”); LAN/STV, 435 S.W.3d at 249–50 (economic loss doctrine bars negligence and

negligent misrepresentation claims by general contractors against architects for delay

damages); Berschauer/Phillips Const. Co. v. Seattle Sch. Dist. No. 1, 881 P.2d 986, 990

(Wash. 1994) (“[T]he economic loss rule does not allow a general contractor to recover

purely economic damages in tort from a design professional.”); Rissler & McMurry Co. v.

Sheridan Area Water Supply Joint Powers Bd., 929 P.2d 1228, 1235 (Wyo. 1996)

(economic loss doctrine barred Restatement (Second) of Torts § 552 claim by contractor

against engineer); see also Marc Schneier, Tort Liability of Project Architect or Engineer

for Economic Damages Suffered by Contractor or Subcontractor, 61 A.L.R.6th 445 § 11

(2011).

       States applying the economic loss doctrine to bar recovery typically reason that the

construction industry is governed by a network of often-complicated contracts, and because

the parties have carefully contracted to protect against economic losses, there is no reason

to add a tort remedy to the mix for use by parties claiming such losses. See, e.g.,

Indianapolis-Marion Cty. Pub. Library, 929 N.E.2d at 740 (“[W]hen it comes to claims for

pure economic loss, the participants in a major construction project define for themselves

their respective risks, duties, and remedies in the network or chain of contracts governing

the project.”); Terracon Consultants W., Inc. v. Mandalay Resort Grp., 206 P.3d 81, 89

(Nev. 2009) (“In the context of engineers and architects, the bar created by the economic

loss doctrine applies to commercial activity for which contract law is better suited to


                                            21
resolve professional negligence claims.”); LAN/STV, 435 S.W.3d at 249 (“[C]ourts should

use contract principles, not tort principles, to determine whether the architect has

‘contractual’ obligations to the contractors and subcontractors.” (footnote omitted));

Berschauer/Phillips, 881 P.2d at 992 (limiting recovery of economic losses due to

construction delays to contractual remedies “to ensure that the allocation of risk and the

determination of potential future liability is based on what the parties bargained for in the

contract”).

       States that decline to apply the economic loss doctrine to bar recovery, on the other

hand, typically focus on classic tort principles to decide whether a design professional owes

a third party contractor a duty in tort in the absence of contractual privity. See Jim’s

Excavating Serv., Inc. v. HKM Assocs., 878 P.2d 248, 255 (Mont. 1994) (“[W]e hold that

a third party contractor may successfully recover for purely economic loss against a project

engineer or architect when the design professional knew or should have foreseen that the

particular plaintiff or an identifiable class of plaintiffs were at risk in relying on the

information supplied.”); Bilt-Rite Contractors, Inc. v. The Architectural Studio, 866 A.2d

270, 286–87 (Pa. 2005) (general contractor could bring negligent misrepresentation claim

based on Restatement (Second) of Torts § 552 against architect); Forte Bros., Inc. v. Nat’l

Amusements, Inc., 525 A.2d 1301, 1303 (R.I. 1987) (not-in-privity contractor could bring

negligence claim against supervising architect because it “directly and reasonably relied

on [the architect’s] rendering of [its] contractual duty as supervising architect/site engineer

of the construction project”); E. Steel Constructors, Inc. v. City of Salem, 549 S.E.2d 266,

275 (W. Va. 2001) (holding that contractors can bring negligence claims against design


                                              22
professionals “notwithstanding the absence of privity of contract”); Guardian Const. Co.

v. Tetra Tech Richardson, Inc., 583 A.2d 1378, 1386 (Del. Super. Ct. 1990) (“[P]rivity of

contract is not an indispensable prerequisite to the recovery of economic damages in

negligence cases . . . .”).

       Some of these courts hold that if there is a “special relationship” or privity-

equivalent relationship—like Maryland’s intimate nexus—a design professional owes a

third party a tort duty, thus permitting the recovery of purely economic damages. See, e.g.,

Ossining Union Free Sch. Dist. v. Anderson LaRocca Anderson, 539 N.E.2d 91, 94 (N.Y.

1989) (requiring “actual privity of contract between the parties or a relationship so close as

to approach that of privity” to recover purely economic losses); Tommy L. Griffin Plumbing

& Heating Co. v. Jordan, Jones & Goulding, Inc., 463 S.E.2d 85, 88–89 (S.C. 1995)

(“When . . . there is a special relationship between the alleged tortfeasor and the injured

party not arising in contract, the breach of that duty of care will support a tort action.”);

E. Steel Constructors, Inc., 549 S.E.2d at 275 (permitting contractor to bring negligence

claim against design professional “due to the special relationship that exists between the

two”); Clevecon, Inc. v. Ne. Ohio Reg’l Sewer Dist., 628 N.E.2d 143, 146 (Ohio Ct. App.

1993) (“[L]ack of privity is not an absolute bar to a design professional’s malpractice action

when there is a nexus that can serve as a substitute for privity.”).

       Both sets of cases provide good policy reasons to expand or limit tort liability in the

construction industry, and there is no clear majority position. We are not persuaded by

Engineer’s arguments that the Credit Alliance/Walpert test must be limited to accountants.

As we have said, “even states which limit tort actions for negligent performance of a


                                              23
contract generally permit recovery in tort for economic losses caused by the negligent

services of a professional.” 100 Inv. Ltd. P’ship, 430 Md. at 228 (citation omitted). We

have emphasized that “in those occupations requiring peculiar skill, a tort duty to act with

reasonable care will be imposed on those who hold themselves out as possessing the

requisite skill,” regardless of whether the parties are in contractual privity. Jacques, 307

Md. at 541. These occupations include “professionals such as physicians, attorneys,

architects, and public accountants.” Id. Instead, we find persuasive the logic of states

barring negligence claims for purely economic damages against design professionals in

complex construction projects absent privity. But our view turns on the unique aspects of

large-scale public construction, rather than the finer distinctions of tort law.

       The New York Court of Appeals, in Ossining, extended the Credit Alliance test to

design professionals in the construction industry.16 Ossining, 539 N.E.2d at 95. Although


       16
           Although New York extended the Credit Alliance test to architects and other
design professionals, its intermediate appellate courts have consistently declined to find an
intimate nexus between the plaintiff and the design professional. See Bri-Den Const. Co.
v. Kapell & Kostow Architects, P.C., 867 N.Y.S.2d 437, 438 (N.Y. App. Div. 2008) (no
intimate nexus because bidders unknown to defendants at time of alleged negligence);
Marcellus Const. Co. v. Vill. of Broadalbin, 755 N.Y.S.2d 474, 476 (N.Y. App. Div. 2003)
(plaintiff-contractor not a known party because it was merely a potential bidder that was
not “part of a definable class which would rely on the plans” (citation omitted));
Prudential-Bache Sec., Inc. v. Resnick Water St. Dev. Co., 555 N.Y.S.2d 367, 369 (N.Y.
App. Div. 1990) (no intimate nexus between mechanical engineering consultants and
electrical and air conditioning system contractor not in privity with one another); Briar
Contracting Corp. v. City of N.Y., 550 N.Y.S.2d 717, 718 (N.Y. App. Div. 1989) (no
intimate nexus between general contractor and on-site engineering services inspector
because there was no contract between the parties and inspector’s contract with owner
expressly limited its authority); see also Williams & Sons Erectors, Inc. v. S.C. Steel Corp.,
983 F.2d 1176, 1183 (2d Cir. 1993) (answering questions at pre-bid meeting and
forwarding plan clarifications was “isolated contact” insufficient to establish linking
conduct between general contractor and design professional); Travelers Cas. & Sur. Co. v.

                                              24
acknowledging that the Credit Alliance test had developed “in the context of cases

involving accountants,” the court refused to draw a “categorical distinction” between

architects and accountants. Id. at 94–95. Instead, the court emphasized, the test “reflects

our concern for fixing an appropriate ambit of duty.” Id.

       Although we share New York’s reluctance to create a categorical distinction (and

protection) for architects, we think the complex web of contracts that typically undergirds

a public construction project should govern because parties have sufficient opportunity to

protect themselves (and anticipate their liability) in negotiating these contracts. An Indiana

case explains the construction industry’s contractual landscape well:

                     Perhaps more than any other industry, the construction
              industry is vitally enmeshed in our economy and dependent on
              settled expectations. The parties involved in a construction
              project rely on intricate, highly sophisticated contracts to
              define the relative rights and responsibilities of the many
              persons whose efforts are required—owner, architect,
              engineer, general contractor, subcontractor, materials
              supplier—and to allocate among them the risk of problems,
              delays, extra costs, unforeseen site conditions, and defects.
              Imposition of tort duties that cut across those contractual lines
              disrupts and frustrates the parties’ contractual allocation of risk
              and permits the circumvention of a carefully negotiated
              contractual balance among owner, builder, and design
              professional.

Indianapolis-Marion Cty. Pub. Library, 929 N.E.2d at 737–38 (quoting Sidney R. Barrett,

Jr., Recovery of Economic Loss in Tort for Construction Defects: A Critical Analysis, 40




Dormitory Auth.-State of N.Y., 734 F. Supp. 2d 368, 382–85 (S.D.N.Y. 2010) (no intimate
nexus because contractor was “one of multiple potential bidders”). But see Reliance Ins.
Co. v. Morris Assocs., P.C., 607 N.Y.S.2d 106, 107 (N.Y. App. Div. 1994) (finding an
intimate nexus because elements of Credit Alliance test were satisfied).

                                              25
S.C. L. Rev. 891, 941 (1989)); see also BRW, Inc., 99 P.3d at 72 (“In the context of larger

construction projects, multiple parties are often involved. These parties typically rely on a

network of contracts to allocate their risks, duties, and remedies . . . . [T]he parties do have

the opportunity to bargain and define their rights and remedies, or to decline to enter into

the contractual relationship if they are not satisfied with it.” (citation omitted)).

       We are also mindful that government contracts have a special consideration—the

public purse. Imposing a tort duty on design professionals will likely correlate with an

increase in project costs and with a corresponding rise in price for government entities.17

See Boyle v. United Techs. Corp., 487 U.S. 500, 507 (1988) (“The imposition of liability

on Government contractors will directly affect the terms of Government contracts: either

the contractor will decline to manufacture the design specified by the Government, or it

will raise its price.”); LAN/STV, 435 S.W.3d at 248 (“[I]mposing the risk of economic loss

on the architect requires the architect to pass the cost along to the owner.”);

Berschauer/Phillips, 881 P.2d at 992 (“If tort and contract remedies were allowed to

overlap, certainty and predictability in allocating risk would decrease and impede future

business activity. . . . The fees charged by architects, engineers, contractors, developers,

vendors, and so on are founded on their expected liability exposure as bargained and

provided for in the contract.”).




       17
         Although the same cost increase may well occur in private projects, see Terracon
Consultants W., Inc. v. Mandalay Resort Grp., 206 P.3d 81, 87–88 (Nev. 2009), that is not
the subject of today’s appeal, and other considerations may apply.

                                               26
       Although we decline to extend the privity-equivalent intimate nexus test to design

professionals on government construction projects, we do not hold that the test cannot

apply to design professionals in other contexts.

        Negligent Misrepresentation and Restatement (Second) of Torts § 552

       “Negligent misrepresentation is one variety of a negligence action,” Walpert, 361

Md. at 655, so Contractor’s negligent misrepresentation claim also depends on its ability

to establish a duty on the part of Engineer.18 Because we decline to extend the privity-

equivalent analysis to the public construction context, Contractor cannot satisfy the duty

element using that test.

       Relying on Village of Cross Keys, Inc. v. U.S. Gypsum Co., 315 Md. 741 (1989), a

case decided before we adopted the Credit Alliance/Walpert test, Contractor argues that to

establish a duty under a negligent misrepresentation theory, the defendant only needs to

know the class of potential plaintiffs, not the specific potential plaintiff. Contractor’s

reliance on Village of Cross Keys is misplaced.



       18
            To establish a negligent misrepresentation claim, the plaintiff must show:

                (1) the defendant, owing a duty of care to the plaintiff,
                negligently asserts a false statement; (2) the defendant intends
                that his statement will be acted upon by the plaintiff; (3) the
                defendant has knowledge that the plaintiff will probably rely
                on the statement, which, if erroneous, will cause loss or injury;
                (4) the plaintiff, justifiably, takes action in reliance on the
                statement; and (5) the plaintiff suffers damage proximately
                caused by the defendant’s negligence.

Lloyd v. Gen. Motors Corp., 397 Md. 108, 135–36 (2007) (citations omitted).


                                               27
       In Village of Cross Keys, a condominium developer and architect sued the

manufacturer that designed a curtain wall system for negligent misrepresentation, alleging

that errors in the design documents, upon which they relied in constructing a curtain wall,

resulted in water leaks in several condominium units. Id. at 745, 748. The manufacturer

had paid to publish the design in a construction industry trade catalogue that design

professionals, including the architect in the case, purchase. Id. at 757 n.6. The Court held

that the manufacturer did not owe the developer and architect a duty of care because they

had not used several of the manufacturer’s component parts required by the design. Id. at

759–60. In dicta, the Court declined to foreclose the possibility that a manufacturer could

be held liable for deficiencies in such designs. Id. at 758–59. The Court stated, “Although

the group of persons who may be expected to rely upon information of this kind may be

large, they are identifiable, particularly if the group is limited to architects and structural

engineers. That their names cannot be known in advance is of no consequence.” Id. at

758. The Court emphasized that the reason the manufacturer could be held liable was that

it would profit from the sale of its component parts as a result of publishing the design in

the catalogue. Id. at 759.

       Contractor argues that this dicta supports imposing a tort duty on Engineer, but we

disagree. Unlike Village of Cross Keys, this case involves an underlying web of contracts

that allocates risk and liability. In Village of Cross Keys, the architect and developer used

the curtain wall design specifications they found in a trade magazine. They had no

opportunity to negotiate a contract with the manufacturer regarding the cost or remedies.

There was no competitive bidding process or contract governing liability. Here, by


                                              28
contrast, Contractor had the opportunity to review Engineer’s design, ask for clarifications,

and submit a bid detailing how much it would cost to construct the project. In other words,

Contractor was able to evaluate whether it could complete the project and at what cost, and

the City was free to accept or reject its bid. If Contractor was not satisfied with the City’s

contract, it could have negotiated different terms or bid on a different project.

       Contractor also included in its complaint a “Restatement (Second) of Torts § 552”

count. This Restatement section describes a type of negligent misrepresentation, and was

cited with approval in our discussion of duty and what constitutes a privity equivalent in

Swinson v. Lords Landing Village Condominium, 360 Md. 462 (2000). We said:

               One “equivalent” is stated in § 552 of the [Restatement
               (Second) of Torts] (1965), which, in relevant part, provides
               that (1) a person who, in the course of its business, supplies
               false information for the guidance of others in their business
               transactions, is subject to liability for pecuniary loss caused to
               them by their justifiable reliance on that information, if the
               person fails to exercise reasonable care or competence in
               obtaining or communicating the information, and (2) the
               liability of a person who is under a public duty to give the
               information extends to loss suffered by any of the class of
               persons for whose benefit the duty is created, in any of the
               transactions in which it is intended to protect them.

Id. at 477. This description of a privity equivalent, like others, still depends upon judicial

recognition of a tort duty. But we have already concluded that the privity-equivalent

intimate nexus test does not apply to large-scale government construction projects such as

this one because the complex web of contractual arrangements predominates and injecting

a tort duty is not in the public interest.




                                              29
                                     CONCLUSION

       We apply the economic loss doctrine and decline to impose tort liability on Engineer

for purely economic injuries alleged by Contractor that was neither in privity nor suffered

physical injury or risk of physical injury. Accordingly, we affirm the judgment of the Court

of Special Appeals.



                                          JUDGMENT OF THE COURT OF
                                          SPECIAL APPEALS AFFIRMED. COSTS
                                          TO BE PAID BY PETITIONER.




                                            30